Citation Nr: 0527113	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  96-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to service connection for hiatal hernia, 
asserted as secondary to mustard gas exposure.

2.  Entitlement to service connection for a skin disorder of 
the back and trunk, asserted as secondary to mustard gas 
exposure.

3.  Entitlement to service connection for conjunctivitis, 
asserted as secondary to mustard gas exposure.

4.  Entitlement to service connection for trachea problems, 
asserted as secondary to mustard gas exposure.

5.  Entitlement to service connection for sinusitis, asserted 
as secondary to mustard gas exposure.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD), asserted as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
granted service connection for bronchitis and assigned an 
initial noncompensable evaluation.  In that same rating 
action, the RO denied service connection for hiatal hernia, a 
skin condition of the back and trunk, conjunctivitis, trachea 
problems, sinusitis, PTSD, hearing loss and tinnitus.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In July 1999, the veteran testified at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly known as a member of the Board).

When this matter was initially before the Board in October 
1999, the Board denied the veteran's claim for a higher 
initial evaluation for his bronchitis, then evaluated as 30 
percent disabling.  As such, this issue is no longer before 
the Board.

In October 1999, the Board also determined that the veteran's 
eight service connection claims were well grounded, i.e., 
plausible, under the law then in effect, and remanded them 
for further development and merits adjudications.  In 
addition, in the introduction to that decision, the Board 
noted that at the July 1999 hearing, the veteran asserted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

In a January 2001 rating decision, the RO increased the 
evaluation of the veteran's bronchitis to 60 percent and 
awarded him a TDIU, each effective February 9, 2000.  Since 
that time, the veteran has not appealed the effective date of 
the award, and thus this issue is not before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In an April 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned initial noncompensable and 10 percent ratings, 
respectively, effective June 6, 1994.  In a July 2005 
Informal Hearing Presentation (Informal) filed at the Board, 
the veteran's representative challenged the initial 
noncompensable evaluation assigned for the veteran's 
bilateral hearing loss.  In addition, Veterans of Foreign 
Wars asserted that the veteran should be granted separate 
initial 10 percent ratings for bilateral tinnitus.  Under the 
law, a Notice of Disagreement (NOD) must be filed with the VA 
office that entered the determination with which disagreement 
has been expressed.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. § 20.300 (2005); see also Hamilton v. Brown, 
39 F.3d 1574, 1582-85 (Fed. Cir 1994); Archbold v. Brown, 9 
Vet. App. 14, 130 (1996).  Accordingly, the July 2005 
Informal is not accepted as an NOD with the initial 
evaluations of the veteran's bilateral hearing loss and 
tinnitus; however, this matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran was exposed to mustard gas during service.

2.  There is no competent, credible medical evidence linking 
hiatal hernia, a skin disorder of the back and trunk, 
conjunctivitis, trachea problems or sinusitis to service.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor that has been linked to 
the development of PTSD.


CONCLUSION OF LAW

A hiatal hernia, a skin disorder of the back and trunk, 
conjunctivitis, trachea problems, sinusitis and PTSD are not 
due to claimed mustard gas exposure in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.316 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for hiatal 
hernia, a skin disorder of the back and trunk, 
conjunctivitis, trachea problems, sinusitis and PTSD, and 
that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

During this lengthy appeal, the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and numerous Supplemental Statements of the Case 
(SSOCs) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of these documents, as well as the RO's January 2001 
and April 2005 "VCAA" letters; discussions at the July 1999 
Board hearing; and the October 1999 Board decision explaining 
why the claims were well grounded under the law then in 
effect and why further development was required, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claims and the importance of doing so.  Id.  

In this regard, the Board observes that at the July 1999 
hearing, the veteran filed additional evidence that was 
accompanied by a waiver of RO consideration, reflecting his 
understanding that he needed to submit to VA any evidence in 
his possession that might substantiate his claims.  Further, 
although the claims folder had been returned to the RO for 
compliance with the Board's October 1999 remand instructions, 
in May 2000, the veteran again provided further evidence in 
support of his claims directly to the Board; similarly, that 
evidence was accompanied by a waiver of RO consideration, 
indicating the veteran's continued understanding of the need 
to submit evidence in his possession that might substantiate 
his claims.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claims that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decisions, the SOC, the SSOCs, the Board 
remand, or at the Board hearing, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that the 
RO sent the veteran numerous development letters in a 
concerted effort to assist him in substantiating his claims.  
VA further associated with the claims folder records 
confirming the veteran's training at Camp Breckinridge, 
Kentucky, while serving with the 101st Airborne Division, and 
from the Surgeon General's Office; unfortunately, his service 
medical records are unavailable because they were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Under the circumstances, the Board 
recognizes that the duty to assist is heightened and is 
particularly great.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 178 (2005); Cuevas v. Principi, 3 Vet. App. 542 
(1992).

VA also associated with the claim folder a favorable decision 
from the Social Security Administration (SSA), together with 
the records upon which the SSA based its determination; and 
post-service records and reports of his private and VA care.  
In addition, during the course of this lengthy appeal, the 
veteran was afforded formal VA examinations in January 1993, 
August 1995, and September 1996, and in compliance with the 
Board's October 1999 remand instructions, he was afforded a 
battery of VA examinations in July 2001.  With regard to the 
July 2001 VA examination reports, the Board notes that the 
examiners discussed the etiology and onset of each of the 
conditions for which the veteran seeks service connection.  

Further, because this appeal turns on whether the veteran has 
any chronic disabilities stemming from his claimed in-service 
exposure to mustard gas, VA has expended extraordinary 
efforts in an attempt to corroborate the veteran's account.  
In this regard, the Board notes that in response to the RO's 
request, in May 1995, the United States Army Chemical and 
Biological Defense Command (CBDCOM) reported that it had no 
information that identified the veteran by name.  The agency 
noted, however, that the veteran may have been describing gas 
chamber training provided during basic training and at other 
times during his military career, or perhaps was describing 
another training exercise designed to teach servicemen to 
recognize the war gases by their odors.  The agency indicated 
that the gas chamber used tear gas or chlorine and that it 
was part of the exercise to have troops enter the chamber and 
remove their mask or lift it away from the face.  This 
allowed them to experience the effects of tear gas (or 
chlorine) and impressed upon them the fact that the gas mask 
did protect them.  It was noted that tear gas and chlorine in 
some individuals, could cause a slight skin irritation, 
nausea and or vomiting.  Troops were often instructed to 
shower soon after this training.  The agency indicated that 
the gas chamber was usually a small wooden building; however, 
some installations did use tents as temporary gas chambers or 
as auxiliary training chambers.  The agency provided a 
description of a training exercise which appeared to conform 
closest to the veteran's statement.  The description revealed 
that during such training, soldiers were instructed to walk 
into a gas cloud, sniff enough to recognize the odor, and 
walk out of the cloud and exhale.

Further, in July 2000, the RO wrote to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
in an attempt to corroborate his reported stressor, i.e., his 
exposure to mustard gas during service; the USASCRUR replied 
in September 2000 that it did not have that information, but 
that it might be available from other sources.  

In addition, in response to the RO's request, in November 
2000, the United States Army Center for Health Promotion and 
Preventative Medicine advised the RO that it was not the 
agency tasked with investigating chemical exposures and 
reported that the foremost authorities in that area were the 
United States Army Chemical School at Fort Leonard Wood, 
Missouri, and the United States Army Soldier and Biological 
Chemical Command, which was formerly known as the United 
States Army Chemical and Biological Defense Command, Aberdeen 
Proving Ground, Maryland.

After repeated requests, in August 2002, the United States 
Army Soldier and Biological Command stated that it had no 
more information than it had supplied in May 1995.  Further, 
in April 2003, the United States Army Chemical School at Fort 
Leonard, Missouri, reported that it had no information 
regarding the veteran's claimed exposure to mustard gas.  In 
addition, the Headquarters of United States Army Medical 
Command indicated in an April 2004 memorandum that it was not 
in possession of records relating to either PTSD or exposure 
to mustard gas.  In a November 2004 letter, the Division 
Historian at the Headquarters of the 101st Airborne Division 
(Air Assault) at Fort Campbell, Kentucky, reported that the 
101st Airborne Division (Air Assault) museum did not maintain 
individual service records as part of its archive; however, 
it was able to confirm the veteran's assignment to that 
Division when it was stationed at Camp Breckinridge, 
Kentucky, during the 1950s.  In light of the foregoing, the 
Board concludes that the RO has made heroic and exhaustive 
efforts to uncover any evidence that would corroborate the 
veteran's account, and that despite these diligent efforts, 
none was available.

Accordingly, the Board concludes that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims, or to give his representative another opportunity 
to present additional evidence and/or argument, because the 
essential fairness of the adjudication was maintained.  See 
Mayfield; see also Bernard v. Brown, supra.  In this case, 
the record on appeal demonstrates the futility of any further 
evidentiary development, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

As an initial matter, the Board reiterates that the veteran's 
service medical records could not be obtained from the NPRC 
because they were apparently destroyed in the 1973 fire at 
that facility.  Under the circumstances, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in cases these 
records are unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The Board notes, however, that in the absence of evidence of 
bad faith or VA's negligence in the destruction of the 
records, there is no adverse presumption requiring VA to 
disprove the veteran's claims.  See Cromer v. Nicholson, 19 
Vet. App. 215, 218-19 (2005).

The veteran contends that he has a hiatal hernia, a skin 
disorder of the back and trunk, conjunctivitis, PTSD, trachea 
problems and sinusitis as a result of exposure to mustard gas 
in basic training in 1953.  He claims that during basic 
training in 1953 he tripped and fell head first into a 
recently exploded mustard gas canister.  As a result, he 
inhaled a large amount of the mustard gas which caused him to 
vomit.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established on a presumptive basis 
for certain conditions, including chronic conjunctivitis, if 
during active military service the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition; service connection will 
not be established if the condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316.  

In cases involving exposure to vesicant agents under 38 
C.F.R. § 3.316, the question of whether the requirements of 
this regulation are met, including whether or not the veteran 
was actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's statements and 
testimony in light of all the evidence in the file.  Thus, 
under this regulation, the Board is charged with the very 
difficult task of ascertaining what transpired more than 
fifty years ago with very little evidence to consider.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).  By contrast, in 
Pearlman, the United States Court of Appeal for Veterans 
Claims (Court) held that for purposes of submitting a well-
grounded claim for disabilities related to a veteran's 
asserted exposure to toxic gases under 38 C.F.R. § 3.316, the 
Court held that VA must presume the truth of the lay 
testimony.  

Further, with respect to the veteran's PTSD claim, the 
regulations concerning the adjudication of claims involving 
entitlement to service connection for this disability changed 
during the course of this appeal.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register to reflect the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) 
were made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. at 
470-71.

In support of this claim, the veteran has filed four medical 
opinions prepared by his treating family physician, Dr. Harry 
J. Bruley, whose letterhead indicates that he is a general 
practitioner.  In a September 1994 report, the physician 
diagnosed the veteran as having multiple and chronic 
seborrhea keratoses, chronic sinusitis, chronic rhinitis, 
gastroesophageal reflux disease (GERD), chronic tracheal and 
pharyngeal irritation, and PTSD, all a result of a mustard 
gas accident which the veteran was involved in, in his 
training in 1953.  In an October 1996 report, Dr. Bruley 
reiterated those diagnoses, as well as his impression that 
the conditions were etiologically related to the veteran's 
in-service exposure to mustard gas.  In a September 1999 
report, Dr. Bruley reported that the veteran had "chronic 
trachitis," chronic pharyngeal-laryngeal irritations, 
chronic sinusitis, GERD, PTSD and depression related to his 
in-service mustard gas exposure.  Finally, in an April 2000 
report, Dr. Bruley reiterated many of his diagnoses and his 
opinion as to their etiology, reasoning that none of the 
conditions were present prior to his exposure to mustard gas.  

In compliance with the Board's October 1999 remand 
instructions, in July 2001, the veteran was afforded several 
pertinent VA examinations.  As will be discussed below, 
pursuant to those instructions, because the Board 
specifically made affording the veteran a VA psychiatric 
examination contingent on the RO's determination that a 
stressor was corroborated, i.e., the veteran's exposure to 
mustard gas, which to date, has not been verified, he was not 
examined with respect to his psychiatric disability claim.

In a July 2001 VA examination report, a VA physician 
diagnosed the veteran as having hiatal hernia due to his in-
service exposure to mustard gas.  In a July 2001 skin 
examination report, a VA physician ruled out a diagnosis of a 
skin disability due to his reported in-service mustard gas 
exposure, and in July 2001, another VA physician opined that 
there was no evidence of a relationship between the veteran's 
sinusitis and his asserted in-service exposure to mustard 
gas.

After a careful review of the voluminous lay and medical 
evidence, which includes the veteran's statements and sworn 
testimony, numerous lay statements, medical treatise 
evidence, and the responses from several different government 
agencies, the Board finds that the preponderance of the 
evidence is against a finding that the veteran was exposed to 
mustard gas during his service.  In this regard, the Board 
has accepted the credibility of the veteran's statements and 
the lay witness statements, which indicate that the veteran 
was involved in some type of military training exercise 
during which his gas mask failed and he inhaled a gas used 
during the training exercise.  Nonetheless, other than the 
veteran's speculation and those of the other individuals who 
submitted lay statements in support of the claim, there is no 
objective evidence confirming that he was exposed to mustard 
gas.  

In this regard, the Board reiterates the RO made exhaustive 
efforts and contacted numerous government agencies in a 
heroic attempt to corroborate the veteran's account.  The 
Board notes, however, although his presence at Camp 
Breckinridge, Kentucky, has been substantiated, there is no 
objective evidence showing that he was exposed to mustard 
gas.  Indeed, in its May 1995 response, CBDCOM indicated that 
the veteran may have been describing his gas chamber training 
or another training exercise that was designed to teach 
servicemen to recognize the war gases by their odors.  The 
agency indicated that the gas chamber used tear gas or 
chlorine and that it was part of the exercise to have troops 
enter the chamber and remove their mask or lift it away from 
the face to allow them to experience the effects of tear gas 
(or chlorine) and impress upon them that the gas mask did 
protect them.  It was noted that tear gas and chlorine in 
some individuals, could cause a slight skin irritation, 
nausea and or vomiting.  

Accordingly, the Board concludes, based on its review of all 
of the evidence, that the veteran was not exposed to mustard 
gas in service and that he is not entitled to consideration 
under the provisions for presumptive service connection of 
38 C.F.R. § 3.316.  Further, because the preponderance of the 
evidence is against a finding that the veteran was exposed to 
mustard gas during service, his claims of service connection 
for hiatal hernia, skin disability, conjunctivitis, trachea 
problems, sinusitis and PTSD must be denied.

With regard to Dr. Bruley's opinions, the Board points out 
that in Kowalski v. Nicholson, the Court, citing its 
decisions in Reonal v. Brown, 5 Vet. App. 458 (1993) and 
Swann v. Brown, 5 Vet. App. 229 (1993), recently reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  19 Vet. App. at 179.  Here, as discussed above, the 
preponderance of the evidence does not support the veteran's 
assertion that he was exposed to mustard gas during service, 
which is inconsistent with that reported by the veteran, and 
which formed the basis of Dr. Bruley's impressions.

With respect to is PTSD claim, in light of Dr. Bruley's 
reports, the Board does not dispute that the veteran has been 
diagnosed as having PTSD (element 1), or that there is 
medical evidence of a causal nexus between the PTSD and a 
reported in-service stressor (element 3).  The validity of 
such findings, of course, is in doubt.

With regard to the second element, the Board notes that the 
veteran did not receive any awards or decorations for valor 
or sustain any combat injuries, and there is no evidence he 
engaged in combat.  As such, his lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
supports the veteran's statements as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(d),(f).  Thus, because 
this case turns on whether there is any credible evidence 
supporting the occurrence of the veteran's reported 
stressors, it is necessary to address the matter of whether 
there is sufficient corroboration of any of his claimed 
stressors to satisfy the second element required for a PTSD 
claim.  Because the Board has determined that there 
preponderance of the evidence is against his claim of 
exposure, this claim must be denied because the preponderance 
of the evidence is against a finding that at least one of his 
reported in-service stressors actually occurred.  In reaching 
this determination, the Board emphasizes that it is not 
required to accept the veteran's uncorroborated account of 
his alleged in-service stressors, or the opinion of an 
examiner, who, relying on the history related by the veteran, 
has diagnosed the veteran as having PTSD.  See Samuels v. 
West, 11 Vet. App. 433, 435-36; Swann v. Brown, 5 Vet. App. 
at 233.  

Thus, although the Board acknowledges that the veteran has 
been diagnosed as suffering from PTSD, because of the absence 
of any verified in-service stressor in substantiation of 
diagnoses of PTSD, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  


ORDER

Service connection for sinusitis, trachea problems, hiatal 
hernia, a skin condition of the back and trunk, 
conjunctivitis and PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


